Exhibit 99(p)(11) Auxier Asset Management LLC Code of Ethics Policy Auxier Asset Management LLC (AAM), as a matter of policy and practice, and consistent with industry best practices and SEC requirements (Investment Advisers Act of 1940, rule 204A-1 and Investment Company Act of 1940, Rule 17j-1) has adopted a written Code of Ethics covering all supervised persons.Our firm’s Code of Ethics requires high standards of business conduct, compliance with federal securities laws, reporting and recordkeeping of personal securities transactions and holdings, reviews and sanctions. Standard of Conduct: We expect that all employees / supervised persons will conduct themselves in accordance with AAM’s fiduciary duty to our advisory clients.Our fiduciary duty includes, but is not limited to, putting client interests first, acting with the utmost good faith, providing full and fair disclosure, not misleading clients and exposing (and avoiding where possible) conflicts of interest. We expect our employees / supervised persons to protect the confidentiality of client information, AAM’s securities recommendations / investment advice and to comply with securities laws.Employees shall also work to detect and prevent violations of securities laws.Employees are required to promptly report any violation of the AAM’s Code of Ethics to the Compliance Officer. In our provision of Advisory services to clients that are mutual funds, we expect our employees / supervised persons to adhere to standards of conduct as outlined in Rule 17j-1 of the Investment Company Act, which prohibits the following Unlawful Actions by any affiliated person of an investment advisor for a fund “in connection with the purchase or sale, directly or indirectly, by the person of a Security Held or to be Acquired by the Fund: · To employ any device, scheme or artifice to defraud the Fund; · To make any untrue statement of a material fact to the Fund or omit to state a material fact necessary in order to make the statements made to the Fund, in light of the circumstances under which they are made, not misleading; · To engage in any act, practice or course of business that operates or would operate as a fraud or deceit on the Fund; or · To engage in any manipulative practice with respect to the Fund.” Potential for securities law violations and conflicts of interest exist in connection with securities holdings and transactions of employees.Employees are permitted to maintain personal securities accounts, so long as personal investing is consistent with our fiduciary duty to clients and with regulatory requirements.Employees are required to identify personal securities accounts, and to provide account reports (statements and confirms when applicable) as they are generated by the account custodian.Personal securities accounts include those in which the employee has a beneficial interest, or influence (accounts of immediate family or household members). Personal Securities Transactions AAM has adopted procedures to implement the firm’s policyon personal securities transactionsand reviews to monitor and ensure the firm’s policy is observed, implemented properly and amended or updated, as appropriate, which include the following: · Employees are to identify any personal investment account and any accounts in which the employee has a beneficial interest, including any accounts for the immediate family and household members, upon hire, annually thereafter and upon opening or closing any account(s). · All employees are to direct duplicate confirmations and statements of brokerage transactions to the attention of the Compliance Officer of AAM. · Prior approval from the Compliance Officer is required on all employee securities transactions. The Pre-Clearance Form may be obtained from the Compliance Officer. · No later than the day following the execution of a personal securities transaction, the employee effecting the transaction will notify Compliance Officer of the price, quantity and broker/dealer effecting the employee transaction. · All personal securities transactions are covered except transactions in direct obligations of the Government of the United States, bankers’ acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments, or shares issued by registered unaffiliated open-end investment companies. · The Compliance Officer will review all employees’ reports of personal securities transactions for compliance with the firm’s policies, including the Insider Trading Policy, regulatory requirements and the firm’s fiduciary duty to its clients, among other things. Prohibited Transactions · Employees are prohibited from participating in an Initial Public Offering. · Purchase of securities in private placements requires prior approvalof the Compliance Officer or the President of AAM. · Employees may not purchase or sell a security being purchased or soldin the Fund or separate accountswithin 7 days before and after a Fund or separate account trade occurs. · Employees and affiliated persons may not buy securities directly from, or sell securities to, the Auxier Focus Fund or other managed accounts at AAM. · Manager of the Auxier Focus Fund (J. Jeffrey Auxier) is prohibited from redeeming shares of the Auxier Focus Fund while serving as the Investment Advisor of the Fund. Employees are encouraged to ask the President, Jeff Auxier or the Compliance Officer if you have questions regarding possible conflicts with customer transactions. Procedure Auxier Asset Management LLC has adopted procedures to implement the firm's policy on personal securities transactions and our Code of Ethics and reviews to monitor and ensure the firm's policies are observed, implemented properly and amended, as appropriate, which include the following: The Compliance Officer annually distributes the current Code of Ethics to all supervised persons and to all new supervised persons upon hire. · Each supervised person must acknowledge receipt of the firm's Code of Ethics initially upon hire and annually thereafter by the return of a signed acknowledgement/certification form to the Compliance Officer. · The Compliance Officer, with other designated staff, annually reviews the firm's Code of Ethics and updates the Code of Ethics as may be appropriate. · The Compliance Officer periodically reviews access persons' personal transactions/holdings reports. · The Compliance Officer retains, for a period of not less than 5 years, in an easily accessible place, relevant Code of Ethics records including, but not limited to:Code of Ethics, as amended from time to time; acknowledgement/certification forms; initial and annual holdings reports; reports ofpersonal securities transactions; violations and sanctions (if any); a record of all persons who are, or were, required to make reports under the Code, or who are, or were, responsible for reviewing such reports; and copies of reports provided to a Fund’s Board regarding AAM’s Code of Ethics. · The firm provides initial and periodic education about the Code of Ethics, and each person's responsibilities and reporting requirements, under the Code of Ethics. · The firm's Form ADV Part II is amended and periodically reviewed by the Compliance Officer to appropriately disclose a summary of the firm's Code of Ethics. · The Compliance Officer is responsible for receiving and responding to any client requests for the firm's Code of Ethics and maintaining required records.
